Citation Nr: 0001182	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  93-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a neck disorder.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from March 1963 to December 
1965.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from October 1990, 
January 1991 and July 1994 rating decisions of the 
Pittsburgh, Pennsylvania Regional Office (hereinafter "the 
RO").  The October 1990 rating decision continued a 10 
percent disability evaluation for the veteran's service-
connected post-operative residuals of a right medial 
meniscectomy.  The January 1991 rating decision denied 
service connection for a right hip disorder and for a low 
back disorder.  A December 1991 rating decision, in pertinent 
part, increased the disability evaluation assigned for the 
veteran's service-connected post-operative residuals of a 
right medial meniscectomy to 20 percent, effective August 19, 
1991.  The veteran subsequently appealed the assignment of 
the effective date of August 19, 1991.  

In October 1993, the Board remanded this appeal to the RO to 
obtain private and Department of Veterans Affairs 
(hereinafter "VA") treatment records and to formally 
consider the veteran's claims for entitlement to service 
connection for a left hip disorder and for a neck disorder.  
The July 1994 rating decision, in pertinent part, denied 
service connection for a neck disorder.  In an October 1996 
decision, the Board granted an effective date of September 
19, 1994, for the award of a 20 percent disability evaluation 
for the veteran's service-connected post-operative residuals 
of a right medial meniscectomy.  The Board remanded the 
remaining issues on appeal to the RO to obtain private and/or 
VA treatment records, to obtain morning reports from the 
National Personnel Records Center, to obtain records from the 
Social Security Administration and to afford the veteran VA 
examinations.  

In a December 1998 decision, the Board denied an evaluation 
in excess of 20 percent for the veteran's service-connected 
post-operative residuals of a right medical meniscectomy, but 
granted a 10 percent disability evaluation for such disorder 
for limitation of flexion and painful motion of the right 
knee due to traumatic arthritis.  The Board remanded the 
remaining issues on appeal to the RO to obtain morning 
reports from the National Personnel Records Center for the 
period from December 19, 1964, through December 1965.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right hip disorder has not been reasonably 
shown to have had origins during active service.  

3.  The veteran's low back disorder has not been reasonably 
shown to have had origins during active service.  

4.  The veteran's neck disorder was not shown in service or 
for many years after service separation.  The record contains 
no objective evidence that a neck disorder originated during 
active service.  


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  

2.  A low back disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  

3.  The claim for entitlement to service connection for a 
neck disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claims for 
service connection for a right hip disorder and for a low 
back disorder are well-grounded and that all relevant facts 
have been properly developed.  As discussed below, the Board 
finds that the veteran's claim for service connection for a 
neck disorder is not well-grounded and that, therefore, there 
is no further duty to assist the veteran with development of 
such claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

II.  Service Connection for a Right Hip Disorder and for a 
Low Back Disorder

The veteran's service medical records do not refer to 
complaints of or treatment for a right hip disorder.  A June 
1993 entry noted that the veteran had strained his back 
lifting one week earlier.  The diagnosis was low back strain.  
A December 1994 entry reported that the veteran complained of 
low back pain with its onset the previous day.  The 
impression was myositis.  A May 1965 entry noted that the 
veteran complained of low back pain from an old injury.  The 
veteran also complained of a strain of his left shoulder.  
The impression, at that time, was spasm.  The November 1965 
separation examination indicated that the veteran's spine and 
other musculoskeletal systems were normal.  

The veteran underwent a VA general medical examination in 
April 1972.  There was no reference to a right hip disorder 
or a low back disorder.  Private treatment records dated from 
January 1983 to April 1989 indicated that the veteran was 
treated for several disorders.  A January 1983 radiological 
report from the Westmoreland Hospital Association noted an 
impression, as to the veteran's right hip, of hypertrophic 
changes.  The impression, as to the veteran's lumbar spine, 
was normal.  Treatment reports from Paul L. Imbrogio, P.T., 
dated from June 1983 to April 1994, indicated that the 
veteran was treated on multiple occasions for a right hip 
disorder and a low back disorder.  A June 1983 entry noted 
that the veteran was seen with a considerable increase in 
right-sided low back pain with pain radiating into the right 
buttock.  A later June 1983 entry noted that the veteran 
reported some decrease in his right hip discomfort, but 
continued to report some radiation of pain into the right 
lower extremity and foot.  A May 1988 private treatment 
report noted that the veteran was involved in a car accident 
in May 1988.  The diagnoses included acute lumbosacral 
strain/sprain with concomitant myofascitis and splinting 
muscle spasm, resulting in consequent unilateral paresthesia 
and sciatic neuritis on the left.  

Additional private treatment records dated from May 1990 to 
August 1991 referred to continued treatment.  A May 1990 
independent medical examination report from Herbert G. 
Kunkel, Jr., M.D., noted that the veteran was involved in a 
motor vehicle accident in May 1988 and was seen for a second 
opinion.  Dr. Kunkel indicated that the veteran suffered from 
lumbosacral strain and that he showed signs of lumbar 
radicular pain.  Dr. Kunkel reported that due to the advanced 
nature of the degenerative changes in the veteran's right 
hip, he believed that such problem anteceded the motor 
vehicle accident of May 1988 and were not related to such 
incident.  An August 1990 discharge summary from Shadyside 
Hospital noted that the veteran underwent a right total hip 
replacement.  The discharge diagnoses included degenerative 
arthritis of the right hip.  A February 1991 statement from 
A. Roger Wigle, M.D., related that he had treated the veteran 
from June 1983 to June 1986 for degenerative joint disease of 
the right hip.  

At the August 1991 hearing on appeal, the veteran testified 
that he sustained a fall while erecting an antennae during 
service in 1964 and sustained injuries to his back, hip, knee 
and shoulder.  He stated that he fell approximately ten to 
fifteen feet.  The veteran indicated that he fell mostly on 
his right side on his right leg and hip.  He indicated that 
he probably first was informed that he had arthritis in 1973.  

The veteran underwent a VA orthopedic examination in November 
1991.  It was noted that the veteran reported that he fell 
approximately ten feet in 1965 and injured his right knee, 
right hip and right lower back.  The examiner commented that 
the veteran injured his right hip and right lower back at the 
same time during the fall from ten feet up.  The examiner 
indicated that as a result of the right hip injury in 1965, 
the veteran had surgery for implantation of an artificial 
right hip in August 1990.  The diagnoses included artificial 
hip, possible spinal stenosis and degenerative joint disease 
of the lumbosacral area.  

Private treatment records dated from January 1992 to May 1993 
indicated that the veteran continued to receive treatment for 
multiple disorders.  A January 1992 statement from Dr. Conrad 
F. Matz reported that the veteran presented himself in his 
office in January 1966.  Dr. Matz stated that the veteran was 
treated for several months for a lower back and right hip 
condition which was chronic in nature.  In May 1992 
statement, J. William Bookwalter, III, M.D., indicated that 
in February 1992, the veteran had a job injury when he fell 
at work in a parking lot.  The veteran had complaints of back 
and neck pain.  In a July 1992 statement, Dr. Matz, of the 
Matz Monroeville Chiropractic Center P.C., reported that the 
veteran had a case history of injuring his spine during a 
fall in the service.  It was noted that X-rays indicated 
degenerative osteoarthritis in the lower lumbar spine and 
right hip area.  

At the June 1993 hearing before a member of the Board, the 
veteran testified that he was treated on numerous occasions 
during service for back pain which increased with strenuous 
activity.  He stated that he was issued a piece of plywood 
for underneath his mattress and was given anti-inflammatory 
medication.  He also reported that during service, he fell 
and injured his back and hip.  The veteran also related that 
he was in an accident in 1988 and sustained a strained back.  

Private treatment records dated from December 1993 to June 
1994 referred to continued treatment.  In a March 1994 
statement, Dr. Ronald P. Koval, Chiropractor, indicated that 
he treated the veteran from July 1972 to October 1987 for 
subluxations to the cervical area, upper dorsal area and 
right lumbosacral area which involved subluxations to the 
right hip joint and right knee.  

At the April 1995 hearing on appeal, the veteran testified 
that during service he fell about ten feet and landed on his 
right leg, left leg and left side dislocating his left 
shoulder, but that the main impact was on his right side.  
The veteran indicated that he had problems with his right 
hip, back and neck from the fall.  He noted that he first 
sought treatment in January 1966 after service and had 
received continued treatment to the present.  

Private treatment records dated from July 1995 to June 1997 
indicated that the veteran was treated for several disorders.  
Records from the Social Security Administration indicated 
that the veteran was receiving disability compensation.  

VA treatment records dated from February 1995 to June 1997 
referred to continued treatment.  The veteran underwent a VA 
orthopedic examination in November 1997.  The examiner 
reported that the claims folder was provided and had been 
reviewed for pertinent information.  The diagnoses included 
cervical and lumbar spondylosis with multiple traumatic 
events of the spine subsequent to military service.  The 
examiner commented that there was no information indicating 
any link whatsoever between the veteran's spinal arthritis 
and his military service.  The diagnoses also included status 
post right hip arthroplasty with probable thigh pain from a 
mobile, noncemented femoral stem as well as vertical 
acetabular positioning.  The examiner stated that there was 
no indication that either the original hip problem or the 
subsequent prosthetic implant problems were service-
connected.  The examiner further noted that other than the 
veteran's right knee, he did not find any medical foundation 
for finding a basis for service connection for any of the 
diagnosed disorders.  A November 1997 VA spine examination 
report related the same diagnoses and comments.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records make no reference to complaints of or treatment for a 
right hip disorder.  The service medical records do indicate 
that the veteran was seen in June 1993 and was noted to have 
strained his back lifting one week earlier.  The diagnosis 
was low back strain.  A December 1994 entry noted that the 
veteran had low back pain with its onset noted to be the 
previous day.  The impression, at that time, was myositis.  A 
May 1965 entry noted that the veteran complained of back pain 
from an old injury and related an impression of spasm. The 
November 1965 separation examination report indicated that 
the veteran's spine and other musculoskeletal systems were 
normal.  The Board notes that the first clinical indication 
of record of a diagnosed right knee disorder was pursuant to 
a January 1983 radiological report from the Westmoreland 
Hospital Association which noted an impression, as to the 
veteran's right hip, of hypertrophic changes.  The 
impression, as to the veteran's lumbar spine, was normal.  
The first clinical indication of record of a low back 
disorder, subsequent to service, was pursuant to a June 1983 
treatment entry from Paul L. Imbrogio, P.T., which noted that 
the veteran was seen with a considerable increase in right-
sided low back pain with pain radiating into the right 
buttock.  

However, the Board notes that a January 1992 statement from 
Dr. Conrad F. Matz, of the Matz Monroeville Chiropractic 
Center, P.C., reported that the veteran presented himself in 
his office in January 1966, just a month after his separation 
from service.  Dr. Matz stated that the veteran was treated 
for several months for a lower back and right hip condition 
which was chronic in nature.  Additionally, in a July 1992 
statement, Dr. Matz stated that the veteran had a case 
history of injuring his spine during a fall in the service.  
It was further noted that X-rays indicated degenerative joint 
disease in the lower lumbar spine and right hip area.  The 
Board notes that a May 1988 private treatment report noted 
that the veteran was involved in a car accident in May 1988.  
The diagnoses were acute lumbosacral strain/sprain with 
concomitant myofascitis and splinting muscle spasm, resulting 
in consequent unilateral paresthesia and sciatic neuritis on 
the left.  Additionally, the Board notes that a March 1994 
statement from Dr. Ronald P. Koval, Chiropractor, indicated 
that he treated the veteran from July 1972 to October 1987 
for subluxations to areas including the right lumbosacral 
area which involved subluxations to the right hip joint and 
right knee.  The Board observes that additional private 
medical statements indicated that the veteran was treated for 
both his claimed right hip and low back disorder at various 
times subsequent to the dates noted above.  

Further, the Board notes that a November 1991 VA orthopedic 
examination report indicated that the veteran reported that 
he fell approximately ten feet in 1965 and injured his right 
knee, right hip and right lower back.  The examiner commented 
that the veteran injured his right hip and lower back at the 
same time during the fall from ten feet up.  The examiner 
noted that as a result of the right hip injury in 1965, the 
veteran had surgery giving him an artificial right hip in 
August 1990.  The diagnoses included artificial hip, possible 
spinal stenosis and degenerative joint disease of the 
lumbosacral area.  The Board observes that the VA examiner 
apparently based his comments solely on the history provided 
by the veteran.  The veteran's service medical records do not 
refer to a fall with the veteran suffering an injury to his 
right hip and lower back.  Additionally, the Board notes that 
the Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, does not constitute 
"competent medical evidence" satisfying the Grotveit v. 
Brown, 5 Vet.App. 91 (1993) requirement.  The Board also 
observes that although an examiner can render a current 
diagnosis based on his examination of the veteran, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  The Board notes 
that there is no indication that the VA examiner, pursuant to 
the November 1991 orthopedic examination, reviewed the 
veteran's claims folder.  Also, as noted above, Dr. Matz in a 
July 1992 statement indicated that the veteran was a patient 
in his office in January 1966 and that he had a case history 
of injuring his spine during a fall in the service.  Dr. Matz 
also noted that X-rays indicated degenerative osteoarthritis 
in the veteran's lower lumbar spine and right hip area.  The 
Board observes that Dr. Matz did not specifically indicate 
when the X-rays showed arthritis of the right hip and low 
back.  A January 1983, radiological report, as noted above, 
indicated an impression that the veteran's lumbosacral spine 
was normal.  Additionally, there is no indication that Dr. 
Matz reviewed the veteran's claims folder.  Dr. Matz 
apparently based his opinion solely on the history provided 
by the veteran.  Further, the Board notes that a May 1992 
statement from J. William Brookwalter, III, M.D., noted that 
the veteran had a job injury when he fell at work in a 
parking lot.  The veteran had complaints including back pain.  
Therefore, the medical evidence of record, which is 
probative, does indicate intercurrent injuries in at least 
1988 and 1992.  The Board notes that subsequent private and 
VA treatment records indicated that the veteran was treated 
for variously diagnosed right hip and low back disorders.  

The Board also notes that a November 1997 VA orthopedic 
examination report indicated diagnoses which included 
cervical and lumbar spondylosis with multiple traumatic 
events of the spine subsequent to military service.  The 
examiner specifically commented that there was no information 
indicating any link whatsoever between the veteran's spinal 
arthritis and his military service.  The diagnoses also 
included status post right hip arthroplasty with probable 
thigh pain from a mobile, noncemented femoral stem as well as 
vertical acetabular positioning.  The examiner stated that 
there was no indication that either the original hip problem 
or the subsequent prosthetic implant problems were service-
connected.  The examiner further noted that other than the 
veteran's right knee, he did not find any medical foundation 
for finding a basis for service connection for any of the 
diagnosed disorders.  The Board observes that the veteran is 
already service-connected for a right knee disorder.  The 
Board observes that unlike the VA examiner, pursuant to the 
November 1991 orthopedic examination report, as well as Dr. 
Matz, the VA examiner pursuant to the November 1997 
orthopedic examination report specifically noted that the 
claims folder was provided and had been reviewed for 
pertinent information.  Further, the VA examiner, pursuant to 
the November 1997 VA orthopedic examination report, 
specifically addressed the evidence of record and based his 
conclusions accordingly.  Therefore, the Board finds that the 
opinions expressed pursuant to the November 1997 VA 
orthopedic examination report are more probative than those 
provided pursuant to the November 1991 VA orthopedic 
examination report and from Dr. Matz.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal that he presently suffers from a 
right hip disorder and a low back disorder as a result of 
injuries during service.  However, the veteran is not 
competent, as a lay person, to assert that a relationship 
exists between his period of service and such disorders or to 
otherwise assert medical causation.  See Grotveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  The Board observes that it is certainly 
within the province of the veteran to presently report that 
he suffered a right hip injury and a low back injury during 
his period of service.  However, the credible and competent 
evidence of record does not adequately permit the diagnosing 
or otherwise recognizing the onset of such disorders during 
service, or for that matter, the presence of arthritis within 
a year of service separation, or otherwise relate the 
existence of the current right hip and low back disorders to 
the veteran's period of service.  Gregory v. Brown, 8 
Vet.App. 563 (1996).  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection a right hip disorder and for a low 
back disorder.  Accordingly, service connection for such 
disorders is not warranted.  

II.  Service Connection for a Neck Disorder

The veteran's service medical records do not refer to 
complaints of or treatment for a neck disorder.  The November 
1965 separation examination report included notations that 
the veteran's spine and other musculoskeletal system were 
normal.  

The veteran underwent a VA general medical examination in 
April 1972.  There was no reference to a neck disorder.  
Private treatment records dated from January 1983 to August 
1991 indicated that the veteran was treated for several 
disorders.  A January 1983 radiological report from the 
Westmoreland Hospital Association noted an impression, as to 
the veteran's cervical spine, of hypertrophic changes with 
slight narrowing of the C5-C6 interspace.  A May 1988 private 
treatment report noted that the veteran was involved in an 
accident in May 1988 and had complaints including a headache, 
neck pain and stiffness, low back pain and soreness on the 
left side.  The diagnoses included acute traumatic cervical 
strain/sprain complex due to hyperextension hyperflexion 
reaction from an acceleration/deceleration injury.  A May 
1990 independent medical examination report from Herbert G. 
Kunkel, Jr., M.D., indicated that the veteran was involved in 
a motor vehicle accident in May 1988 and was seen for a 
second opinion.  In conclusion, Dr. Kunkel indicated that the 
veteran suffered a cervical strain at the time of the 
accident in May 1988.  It was noted that a computerized 
tomography scan of the cervical spine demonstrated minimal 
degenerative changes without obvious disc herniation or 
significant encroachment of the neural foramina from the 
level C3 to C7.  

The veteran underwent a VA orthopedic examination in November 
1991.  The diagnoses referred to other disorders.  Private 
treatment records dated from January 1992 to June 1994 
indicated that the veteran continued to receive treatment for 
multiple disorders.  A January 1992 statement from Ronald P. 
Koval, Chiropractor, indicated that from July 1972 to October 
1987, he had treated the veteran fifteen times and that the 
symptoms usually involved pain and stiffness in weight 
bearing joints from the neck to the knees.  A May 1992 
statement from Dr. Goodman indicated that the veteran had a 
job injury when he fell at work in a parking lot.  It was 
noted that the veteran had complaints including neck pain and 
headaches.  In a July 1992 statement, Dr. Goodman reported 
that the veteran had underlying degenerative disc disease in 
the cervical spine which was made symptomatic by his fall.  A 
March 1994 statement from Dr. Ronald P. Koval, chiropractor, 
noted that he treated the veteran from July 1972 to October 
1987 for subluxations to areas including the cervical area.  

At the April 1995 hearing on appeal, the veteran testified 
that he fell approximately ten feet during service.  He 
reported that he had problems with his back , right hip and 
neck from the fall.  Private treatment records dated from 
July 1995 to June 1997 indicated that the veteran was treated 
for several disorders including a neck disorder.  

VA treatment records dated from February 1995 to June 1997 
referred to continued treatment.  The veteran underwent a VA 
orthopedic examination in November 1997.  The examiner 
reported that the claims folder was provided and had been 
reviewed for pertinent information.  The diagnoses included 
cervical and lumbar spondylosis with multiple traumatic 
events of the spine subsequent to military service.  The 
examiner commented that there was no information indicating 
any link whatsoever between the veteran's spinal arthritis 
and his military service.  The examiner further noted that 
other than the veteran's right knee, he did not find any 
medical foundation for stating service connection for any of 
the diagnosed disorders.  A November 1997 VA spine 
examination report related the same diagnoses and comments.  

The Board has weighed the evidence of record.  It is observed 
that the record is without sufficient objective evidence 
supportive of a finding that the veteran's claimed neck 
disorder became manifest or otherwise originated during his 
period of service or that arthritis was manifested within one 
year of service separation.  The veteran's service medical 
records make no reference to complaints of or treatment for a 
low back disorder.  The November 1965 separation examination 
included notations that the veteran's spine and other 
musculoskeletal system were normal.  The Board observes that 
the first clinical indication of record of any neck or 
cervical spine disorder was pursuant to a January 1983 
radiological report from the Westmoreland Hospital 
Association, more than seventeen years after the veteran's 
separation from service, which noted an impression as to his 
cervical spine of hypertrophic changes with slight narrowing 
of the C5-C6 interspace.  However, A March 1994 statement 
from Dr. Ronald P. Koval, Chiropractor, noted that he treated 
the veteran from July 1972 to October 1987 for subluxations 
to areas including the cervical area.  

Additionally, the Board notes that a May 1988 private 
treatment report noted that the veteran was involved in an 
accident in May 1988 and had complaints including a headache, 
neck pain and stiffness, low back pain and soreness on the 
left side.  The diagnoses included acute traumatic cervical 
strain/sprain complex due to hyperextension hyperflexion 
reaction from an acceleration/deceleration injury.  A May 
1990 independent medical examination report from Dr. Kunkel 
noted that the veteran suffered a cervical strain at the time 
of an accident in May 1988 and noted that a computerized 
tomography scan demonstrated minimal degenerative changes 
without obvious disc herniation or significant encroachment 
of the neural foraminal from the level C3 to C7.  Further, a 
May 1992 statement from Dr. Goodman indicated that the 
veteran had a job injury when he fell at work in a parking 
lot.  It was noted that the veteran had complaints including 
neck pain..  In a July 1992 statement, Dr. Goodman reported 
that the veteran had underlying degenerative disc disease in 
the cervical spine which was made symptomatic by his fall.  
The Board notes that the medical evidence of record, noted 
above, clearly indicates that the veteran suffered injuries 
to his neck area subsequent to service.  Additionally, a 
November 1997 VA orthopedic examination report indicated 
diagnoses including cervical and lumbar spondylosis with 
multiple traumatic events of the spine subsequent to military 
service.  The examiner specifically commented that there was 
no information indicating any link whatsoever between the 
veteran's spinal arthritis and his military service.  The 
examiner further noted that other than the veteran's right 
knee, (for which he is already service-connected), he did not 
find any medical foundation for stating that there was a 
basis for service connection for any of the diagnosed 
disorders.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal that he presently suffers from a neck 
disorder as a result of an injury sustained during service.  
However, the Board notes that the veteran is not competent, 
as a lay person, to assert that a relationship exists between 
his period of service and such disorder or to otherwise 
assert medical causation.  See Grotveit v. Brown, 5 Vet.App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  The Board observes that it is certainly within the 
province of the veteran to report that he suffered a neck 
injury during his period of service.  However, the credible 
and competent evidence of record does not adequately permit 
the diagnosing of a chronic disability during his period of 
service, or for that matter, the presence of arthritis within 
one year of service separation, or otherwise relate the 
existence of the current neck disability to the veteran's 
period of service.  Gregory v. Brown, 8 Vet.App. 563 (1996).  
Additionally, the medical evidence of record simply fails to 
include an opinion to the effect that there exists an 
etiological relationship or nexus between any injury in 
service and the later diagnosed neck and cervical spine 
disorders.  See Caluza.  No competent medical opinion has 
been submitted which relates any current neck disorder to the 
veteran's period of service.  In the absence of sufficiently 
probative evidence of a neck disorder having origins during 
the veteran's period of service, the Board concludes that the 
veteran's claim for service connection for a neck disorder is 
not plausible and, therefore, not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  


ORDER

Service connection for a right hip disorder is denied.  
Service connection for a low back disorder is denied.  
Service connection for a neck disorder is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

